Citation Nr: 0025337	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-15 850A	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION


The veteran had active service from March 1966 to March 1975.  
He served in the Republic of Vietnam from June 1967 to June 
1968; from April to December 1969; and from July 1971 to 
April 1972.   

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey in August 
1997 which denied service connection for hypertension; 
bilateral carpal tunnel; migraine headaches; and a skin 
disorder, including granuloma annulare, claimed as skin 
cancer and tumor as due to exposure to herbicides.  Service 
connection was granted for PTSD and assigned a 10 percent 
rating, from October 1, 1996.  

An August 1998 rating action confirmed and continued the 
denials and granted a permanent and total disability rating 
for pension purposes.  Subsequently, a February 2000 rating 
action granted a 50 percent rating for PTSD, from September 
21, 1998.  Since the appellant did not withdraw the increased 
rating claim after the grant of a higher evaluation, that 
issue is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

At the May 11, 2000 travel board hearing in Newark, New 
Jersey the veteran withdrew the claims for service connection 
for bilateral carpal tunnel syndrome and headaches.  

The record reflects that the veteran has never formally 
claimed service connection for residuals of a shrapnel wound 
but has reported having been wounded in Vietnam (see VA 
psychiatric examination of 1996 and the May 2000 travel Board 
hearing [page 3 of that hearing transcript]).  This matter is 
drawn to the attention of the RO.  


FINDINGS OF FACTS

1.  Hypertension was incurred during active service.  

2.  The veteran has not submitted a plausible claim of 
service connection for a skin disorder, to include a skin 
disorder due to exposure to herbicidal agents.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.307, 3.309 (1999).  

2. The claim of entitlement to service connection for a skin 
disorder, to include a skin disorder claimed as due to 
exposure to Agent Orange, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for service 
connection for hypertension is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107.  In light 
of the favorable outcome as to this issue, no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

However, the claim for service connection for a skin 
disorder, claimed as due to exposure to Agent Orange, is not 
well grounded for reasons which will be set forth below.  



Background

The original service medical records on file reflect a 
negative February 1966 service entrance examination that 
shows a blood pressure reading of 106/62, although an adjunct 
medical history questionnaire reflects a complaint of having 
or having had dizziness or fainting spells.  There is a 
January 1970 complaint of a headache, and it was noted that 
he had had symptoms of postural hypotension since an 
automobile accident one month earlier.  On examination in 
February 1970 his blood pressure was 132/84 and on 
examination of August 4, 1970 it was 132/80.  On annual 
examination in May 1972 he had a borderline diastolic reading 
when his blood pressure was 134/90.  A "Clinical Record 
Cover Sheet" of June 1972 reflects a diagnosis of cellulitis 
of the face.  The report of the examination for discharge 
from active service is not available.  

The veteran has alleged VA treatment for hypertension and a 
systolic murmur as well as for a dermatological condition 
during the time from 1970 to 1976 but a VA search for such 
records was negative.  He also alleged inservice treatment in 
1974 for a systolic murmur and atopic dermatitis.  

Additional records of the veteran's service in the reserves 
reflect that blood pressure readings in November 1977 were 
160/84 and 130/70.  On periodic examination in April 1980 
blood pressure in his left arm was 130/98 and it was 132/98 
in the right arm.  One and a half-hours later it as 152/96.   
He denied any significant interval history.  He was to 
receive a blood pressure follow-up and he was to be 
counseled.  

In April 1997, the RO requested that the veteran submit any 
service medical records in his possession.  Later in April 
1997 and in January 1999 he submitted copies of service 
medical records of which neither the originals nor copies 
thereof were on file.  These include another examination 
report dated August 4, 1970 which reflects a notation of 
"HBP" and three blood pressure readings of 140/88, 180/100, 
and 130/88 as well as bearing a notation of "BP Hold."  
There was also a notation that a subsequent blood pressure 
reading was 148/88 and that a blood pressure reading of 
August 11, 1970 yielded a diastolic reading of 80.  Also 
submitted in January 1999 was a copy of a report of a 
periodic examination of September 25, 1974 indicating that 
the veteran had a systolic murmur at the left sternal border, 
a blood pressure reading of 120/80, and atopic dermatitis.  

A July 1992 biopsy of a skin specimen from the lateral aspect 
of the veteran's right upper arm, conducted for clinical 
impressions of contact dermatitis and to rule out cancer and 
lymphoplasia, revealed foci of histiocytes between collagen 
bundles within the dermis and associated with them were 
granular basophilic material (mucin).  The microscopic 
diagnosis was granuloma annulare.  

On file are record of treatment in 1992 and 1996 at the 
Freehold Clinic.  In 1992 he had seborrhea of the scalp.  

On file is an April 1996 document reflecting that the veteran 
met the criteria for eligibility for payments under the Agent 
Orange Payment Program.  

On VA dermatology examination in December 1996 the veteran 
reported that he felt that he had been exposed to Agent 
Orange in Vietnam.  He had a history of granuloma annulare 
over the scalp, trunk, and extremities, which was worse in 
the summer and appeared to be like tumors and sometimes like 
blisters.  These episodes could last an entire year and the 
most recent outbreak had occurred last year.  On examination 
he had no active lesions.  The diagnosis was recurrent 
granuloma annulare, painful at times and confirmed by biopsy 
but no evidence of chloracne.  

On VA Agent Orange examination in December 1996 the veteran 
reported having a history of nausea, vomiting, and chills 
when he was exposed to Agent Orange in Vietnam.  His past 
medical history was significant for generalized skin lesions 
for the last 20 years.  He related having had hypertension 
for the last 10 years, for which he now took medication.  On 
examination he had skin lesions on his chest.  He had a 
history of excision of a basal cell carcinoma from the 
lateral aspect of his right thigh.  The diagnoses included 
hypertension.  

In an April 1997 letter the veteran reported having been 
treated in 1974 by VA for skin cancer.  He also reported that 
in 1972, during service, he had had a tumor on his left 
temple.  

Tests conducted at the Jersey Shore Medical Center in May 
1997 revealed coronary artery disease (CAD).  

Dr. J. E. D reported in November 1998 that he had treated the 
veteran from 1988 to 1996 for, in part, hypertension.  

Dr. M. O. reported in November 1998 that the veteran's blood 
pressure was elevated in 1972 at 134/90 and all subsequent 
examinations also showed hypertensive readings.  The 
physician felt that the veteran's blood pressure "did appear 
to be normal at the time of your original examination 
[apparently a reference to the service entrance examination] 
and on all but one examination since has been elevated."  

VA outpatient treatment (VAOPT) records reveal a July 1998 
diagnosis by biopsy of chronic superficial interface 
(lichenoid) dermatitis.  

An April 1999 report from a VA official reflects that there 
were no records of the veteran at any New Jersey VA medical 
facilities from 1970 to 1976.  

At a May 2000 Board hearing the veteran testified that during 
service in August 1970 he had been placed on a blood pressure 
hold due to elevated blood pressure readings and was given 
medication to bring his blood pressure down, which it did 
over a 10 day period, and he was then cleared for 
reenlistment (page 4 of the transcript of that hearing).  
While he was not given blood pressure medication during his 
second enlistment, the service discharge examination yielded 
a diagnosis of hypertension and a systolic ejection murmur 
(pages 5 and 6).  While in the National Guard, in 1982 and 
1983 he had elevated blood pressures, for which he was seen 
by a civilian physician (page 7).  Dr. J. E. D., who first 
treated the veteran in 1986, gave the veteran medication to 
control blood pressure (pages 7 and 8).  The veteran still 
took medication to control hypertension (page 10).  

The veteran also testified that he had first noticed a skin 
condition while he was in Vietnam which took the form of 
rashes and blisters on his scalp, which were felt at that 
time to be due to sun exposure and for which he had applied 
creams (page 13).  He had still had skin rashes when he 
returned from Vietnam and it was diagnosed in 1974 as atopic 
dermatitis (page 14).  However, after service he had not been 
given any medication for treatment of a skin disorder (page 
14) except in 1976 when he was treated at a New Jersey VA 
dermatology facility when he was given creams for topical 
application (page 15).  His first skin biopsy in 1992 had 
revealed granuloma annulare, which was excised because it was 
malignant (page 16).  Subsequent biopsies had revealed 
lichenoid dermatitis (pages 16 and 17).  No physician had 
ever informed him that he had a skin condition due to 
herbicides.  He also had a diagnosis of psoriasis (page 17).  
The areas affected by his skin disorder are his forearms, 
trunk, scalp, and back (page 27).  No physician had reviewed 
the veteran's service medical records and related any skin 
condition to military service (page 28).  

The veteran submitted additional evidence at the May 11, 2000 
travel board hearing together with a waiver of initial 
consideration of that evidence by the RO.  That evidence 
includes a report of a skin biopsy of the veteran's right 
thigh which revealed lobular aggregates of atypical basaloid 
epithelium, focally showing peripheral palisading.  

Legal Analysis

Hypertension

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110.  Service connection is warranted under 38 
C.F.R. § 3.303(b) if there is a "chronic" disease, such as 
hypertension, which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Not every manifestation of abnormal heart action or sound in 
service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity at some later date.  
38 C.F.R. § 3.303(b).  Accordingly, the finding of a systolic 
murmur during service is not sufficient, in the absence of 
other competent medical evidence pertaining to etiology, to 
conclude that the veteran's hypertension is of service origin.  

In this case, the veteran had one borderline and one elevated 
diastolic blood pressure reading and was placed on a blood 
pressure "hold" during service and had elevated diastolic 
blood pressure readings after military service.  A private 
physician has related that the veteran's high blood pressure 
seems to have begun in service.  There is no other medical 
opinion evidence on file relating to the etiology of the 
veteran's hypertension.  This opinion is consistent with the 
evidence on file and the opinion was rendered after the 
physician reviewed copies of the veteran's service medical 
records.  

Accordingly, as there is no contrary competent medical 
evidence which would rebut the foregoing physician's opinion, 
the preponderance of the evidence is in favor of service 
connection for hypertension.  See 38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 
(1990).  

Skin Disorder, Claimed as due to exposure to Agent Orange

Under 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998) those servicemembers who 
served in the Republic of Vietnam from January 9, 1962, until 
May 7, 1975, are presumed to have been exposed to herbicidal 
agents, including Agent Orange, if certain diseases manifest 
either to a degree of 10 percent or more either at any time 
after last exposure or within a specified period of time 
after last exposure (depending on the particular disease), 
and the manifestation of such disease warrants service 
connection even if there is no evidence of the disease during 
service.   
In this case, the veteran last served in Vietnam in April 
1972.  Under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), inservice exposure to Agent Orange is 
presumed only in cases in which a veteran has a disease that 
is presumptively service connected.  If none of the disorders 
for which service connection is claimed is a presumptive 
disorder, then inservice herbicidal exposure will not be 
presumed.  Chase v. West, 13 Vet. App. 413, 415 (2000) 
(citing McCartt v. West, 12 Vet. App. 164, 168 (1999)).

The diseases presumed to be due to inservice herbicide 
exposure are listed at 38 C.F.R. § 3.309(e) (1999) and 
include chloracne and other acneform diseases consistent with 
chloracne.  The list also include numerous types of skin 
cancer but does not include cellulitis, basal cell carcinoma, 
granuloma annulare nor atopic or lichenoid dermatitis.  

Notwithstanding the foregoing presumption applicable to 
claims based on exposure to herbicidal agents, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1040 (1995).  In circumstances where a claimant does not meet 
the statutory criteria, "competent medical evidence to the 
effect that the claim is 'plausible' or 'possible' is 
required" to establish a well grounded claim for service 
connection for a disorder as due to exposure to Agent Orange.  
See Grottveit v. Brown, 5 Vet. App. 91, 193 (1993).  

Where, as here, the veteran had ninety (90) days or more of 
war or peacetime service after December 31, 1946, and 
cancer, including skin cancer, manifests to a compensable 
degree within a year after service, such disease is 
rebuttably presumed to be of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

38 U.S.C.A. § 5107(a) requires that a VA claimant must submit 
a well grounded claim.  A well grounded claim is one that is 
plausible, one which is meritorious on its own or capable of 
substantiation.  It need not be conclusive but only possible 
to satisfy the initial burden of section 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) it was held that to be 
well grounded a claim must be accompanied by supportive 
evidence and that such evidence must, pursuant to § 5107(a), 
'justify a belief by a fair and impartial individual' that 
the claim is plausible.  Tirpak, at 611.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement.  
Where the determinative issue (such as the recounting of 
symptoms) doe not require medical expertise, lay testimony by 
itself may suffice.  Tirpak, at 611 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Magana v. Brown, 7 Vet. 
App. 224, 227-28 (1994); and Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

For a claim for service connection to be well grounded, 
there must be (1) competent evidence of current disability 
(a medical diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992)); (2) evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) evidence of a 
nexus between the inservice injury or disease and the 
current disability (medical evidence) Lathan v. Brown, 7 
Vet. App. 359 366 (1995) and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996), and 
Johnson v. Brown, 8 Vet. App. 423, 426 (1995).

The nexus requirement may be satisfied by a presumption that 
certain diseases manifesting within certain prescribed 
periods are related to service, e.g., chronic, tropical, and 
herbicidal diseases.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Slater v. Brown, 9 Vet. App. 240, 244 (1996).  

If the veteran (having met the service in Vietnam criteria 
of 38 U.S.C.A. § 1116) has one of the diseases presumptively 
considered to be due to exposure to a herbicidal agent, no 
more is necessary to establish a well grounded claim of 
entitlement to service connection for such disease based on 
an allegation of herbicidal exposure in Vietnam.  Brock v. 
Brown, 10 Vet. App. 155, 162-63 (1997).  Thus, under 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 3.309(e), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when the provision of those sections are 
satisfied; rather, all that is necessary is that the veteran 
have served in Vietnam and has a disease presumptively 
related to herbicide exposure.  McCartt v. West, 12 Vet. 
App. 164 (1999).  

However, as to the claim for service connection on the basis 
of direct or presumptive service incurrence for a chronic 
disease, all three of the Caluza requirements for 
establishing a well grounded claim must be met.  

This includes evidence of service incurrence, the second 
Caluza element.  In this regard, neither the statutory nor 
the regulatory presumption of inservice herbicidal exposure 
in Vietnam will satisfy the second Caluza element (of 
incurrence) when attempting to establish a well grounded 
claim for a nonpresumptive disorder under at 38 U.S.C.A. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).  

After submitting a well-grounded claim, if a veteran's 
service medical records are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  However, as noted, this applies only 
after a well grounded claim is submitted.  

In this case, the evidence simply does not establish that the 
veteran has any disease which is presumptively related to 
inservice herbicidal exposure and, moreover, the veteran has 
conceded in his testimony that no physician has ever related 
any dermatological disorder to any such exposure.  

The veteran's inservice facial cellulitis and atopic 
dermatitis are not shown in the post service clinical 
records.  There is no medical evidence establishing a link or 
nexus between any current skin disorder and the cellulitis 
and dermatitis which the veteran had during military service.  
Likewise, there is no competent medical evidence of 
continuity of symptomatology.  The veteran is not competent 
to relate any current skin symptomatology to his period of 
military service, including any inservice herbicidal 
exposure.  

In sum, absent a skin disease presumptively due to inservice 
herbicidal exposure and in the absence of medical nexus 
evidence between inservice and post service skin symptoms, 
there is no well grounded claim.  


ORDER

Service connection for hypertension is granted.  

The claim of entitlement to service connection for a skin 
disorder, to include a skin disorder claimed as due to Agent 
Orange, is not well grounded.  To this extent, the appeal is 
denied.  


REMAND

This appeal stems from an original claim received in October 
1996.  During this appeal new schedular rating criteria for 
psychiatric disorders became effective on November 7, 1996.  
When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  See also VAOGCPREC 11-97 at 1.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOGCPREC 11-97 at 2.  See 
also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (see also 
Carpenter v. West, 11 Vet. App. 140, 146 (1998) (citing 
DeSousa); and VAOGCPREC 03-2000 (an evaluation assigned under 
new rating criteria can not predate the effective date of 
such new criteria).  

An August 1997 rating action granted service connection for 
PTSD and assigned a 10 percent rating, from October 1, 1996 
and subsequently, a February 2000 rating action granted a 50 
percent rating for PTSD, from September 21, 1998.  
Consequently, the matter for determination is whether a 
rating in excess of 10 percent for PTSD is warranted from 
October 1, 1996 to November 6, 1996 under the old rating 
criteria and since November 7, 1996 under the new criteria, 
as well as whether a rating in excess of 50 percent is 
warranted since September 21, 1998 (the effective date for a 
50 percent rating assigned by the February 2000 rating 
action).  

On file is an October 1994 decision of an Administrative Law 
Judge (ALJ) awarding the veteran entitlement to Social 
Security disability benefits which reflects that he contended 
he was unable to work due to strong, persistent pain of the 
neck and back and a nervous condition.  He had cervical and 
lumbar radiculopathy, following cervical and lumbar surgery, 
and post-traumatic headaches from a motor vehicle accident.  
While he had not received formal psychiatric treatment for a 
mental condition, its presence was shown in the medical 
records and was manifested by marked intrusive recollections 
of the traumatic experience of his motor vehicle accident.  
His mental impairment resulted in marked restriction of daily 
activities and moderate difficulties in maintaining social 
functioning.  This limited him to very simple work activity.  
A lack of physical and emotional stamina prevented him from 
working 8 hours a day and, thus, he could not perform his 
past work because it required a medium level of exertion.  

However, the complete records relied upon in reaching that 
decision are not on file and since they appear to pertain, at 
least in part, to the service-connected PTSD, all records 
used by the ALJ in reaching that decision should be obtained 
and associated with the claim file.  

On VA psychiatric examination in 1996 the veteran's Global 
Assessment of Functioning (GAF) score was 70.  On VA 
psychiatric examination in August 1999 his GAF was 45.  Under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) [DSM-IV] a GAF score reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  A 55-60 GAF rating indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  "A GAF of 
[41 to] 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 70 
indicates only some mild symptoms or some difficulty in 
social, occupational, or school functioning.

At the May 2000 travel Board hearing the veteran testified 
that his psychiatric condition had not changed since his VA 
psychiatric examination in 1999 (page 22 of that transcript).  
He had not attempted to obtain employment since he began 
receiving Social Security disability benefits (page 23).  

Under the circumstances, the Board is of the opinion that the 
case must be remanded to clarify the degree of impairment due 
to his service-connected PTSD.  Accordingly, this issue is 
remanded for the following action:  

1.  The RO should request the Social 
Security Administration to furnish all 
documentation relied upon in granting 
the veteran disability benefits.  All 
records obtained should be associated 
with the veteran's claims file. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his service-
connected psychiatric disorder.  

All necessary tests, including 
psychological testing if deemed 
necessary, should be conducted, and the 
examiner should review the results of 
any testing prior to completion of the 
report.  

The report of examination should 
specifically describe the level of 
impairment of the veteran's social and 
industrial adaptability, caused by his 
service-connected psychiatric disorder.  

In addition, the examiner should assign 
a GAF score consistent with the DSM-IV.  
The examiner must provide a definition 
of the score assigned, and should 
indicate the degree of impairment it 
represents.  The report should contain 
complete and detailed rationale for all 
opinions expressed.  

It is specifically requested that, in 
light of the past GAF scores and any GAF 
score obtained by virtue of the 
examination on remand, the examiner 
clarify whether the veteran is capable 
of employment or is incapable of 
employment due to his service-connected 
PTSD.  If no opinion can be stated, the 
reasons why such an opinion can not be 
rendered should be recorded.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The 
examiner is also requested to evaluate 
and describe in detail the effect the 
veteran's service-connected PTSD may 
have on his industrial capability.  The 
examiner should review the veteran's 
entire medical history, prior to 
offering an assessment of industrial and 
social impairment directly due to 
psychiatric disability.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

Following completion of the above development, the RO 
should review the evidence and determine whether 
favorable action may be taken.  

If any determination remains adverse to the claimant, the 
appellant, and any representative, should be furnished a 
supplemental statement of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which includes a summary of 
additional evidence submitted, fully cites any applicable 
laws and regulations not previously cited, and the 
reasons and bases for the decision reached.  The 
appellant, and representative, should be given the 
opportunity to respond thereto.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 


